Detailed Action
Claim Objections
Claim 12 is objected to because of the following informality:  The word “applys” should be replaced by the word --applies-- in order to correct an apparent typographical error.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-18, the following claim elements, inter alia, lack sufficient antecedent basis:
experienced user
user wagering data
correlation database
user parameters
threshold data
notification settings
long term value information

Claims 1-18 contain additional antecedent basis errors too numerous to summarize in this office action.  Applicant should review and amend the claims according to the rules of antecedence, interrelatedness, and positive recitation.   In general, an element should be preceded by the article “a” the first time it is used, and by the article “the” when subsequently referenced.  The additional rejection infra is based on Examiner’s best efforts to construe the claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of organizing human activity related to data retrieval and calculation, which is practicably performable by a human mind.
The claim(s) recite(s), inter alia,  
rating long term value information associated with the experienced user from the user wagering data
determining user engagement information associated with the experienced user from the user wagering data
performing correlations on user parameters based on the wagering data, the long term value information, and the user engagement information associated with the experienced user
extracting user wagering data from the user database for the new user, wherein the new user is a user with less than the threshold number of wagers
performing correlations on user parameters for the new user based on wagering data, long term value information, and user engagement information associated with the new user
filtering the new correlation database for correlations of a first user ID
searching for correlated parameters from the user correlation database that fall within a threshold variance of the correlations of the first user ID

Under the broadest reasonable interpretation, claims 1-18 recite limitations performable in the human mind.  Regarding representative claim 1, a human—using their mind, pen and paper—is capable deriving value and engagement information from a set of wagering data, correlating parameters based on the data, gathering data from a database, comparing and filtering correlations from a pair of users, and constraining the parameters by comparing them to established thresholds.  The recited “user database” is depicted in Fig. 1 and as shown, it is reasonable to interpret this data output can be accessed and filtered by a human using their mind, pen and paper.

The abstract idea is not integrated into a practical application.  There is no recitation of physical devices or elements being used to perform the recited calculations.  Although claims 11-16 utilize the term “module,” there is no indication in the disclosure that the term is used to connote a physical structure.  Rather, it appears that the term refers to a software organization and hierarchy that is mentally performable as noted supra.  
Regarding claim 2, the recited “user database” is depicted in Fig. 1 and as shown, it is reasonable to interpret this data output can be accessed and filtered by a human using their mind, pen and paper.
Regarding claim 3, assigning the user to a cohort database according to assessed parameters is a human-performable operation.
Regarding claim 4, comparing the user parameters associated with the experienced user with data in a cohort database according to preestablished thresholds is human-performable.
Regarding claim 5, calculating averages, medians and means is similarly human-performable.
Regarding claim 6, the recited long term value information including lost wagers, friends and promotional information relates to the gathering and storing of data which are regarded as per se well known and conventional in the art.  See MPEP 2106.05(d) II. iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;).
Regarding claims 7-10, the recited “filtering”, “extracting” and “applying” are human performable operations similar to the ones noted supra.
Claims 11-18 recite similar data access and calculation techniques as claims 1-10 and are rejected as human-performable operations as noted supra.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715